   Case 2:19-cv-11149-LMA-DMD Document 29-2 Filed 10/31/19 Page 1 of 4

                                                                         1
                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )         CIVIL ACTION
Plaintiff                          )
                                   )         NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )         JUDGE Africk
Defendant                          )         MAGISTRATE (3)
___________________________________)


         DEFENDANTS’ INITIAL WITNESS AND DOCUMENTS LISTS

     Initial consolidated witness and documents lists for GOL

Supply Boats, L.L.C. Offshore Transport Services, L.L.C., and REC

Operating, L.L.C. follow:

                              Will Call:

DeQuincy R. Richard under cross-examintaion

                               May Call:

a)Alex Griffin
Gulf Offshore Logistics, L.L.C.
Box 433
Matthews, LA 70356

Facts/documents related to pre-employment hiring practices, minimum
requirements, policies, physical exams, source of and interview
Richard.

b)Ben Havemann
650 Colbert Street
Mandeville, LA 70448

Expert marine engineer and surveyor will offer expert opinions of
the M/V Dustin Danos, and equipment design, placement, and
operability of equipment alleged by Castro as involved in his
incident.

c)Todd Danos
Gulf Offshore Logistics, L.L.C.
Matthews, Louisiana 70345
   Case 2:19-cv-11149-LMA-DMD Document 29-2 Filed 10/31/19 Page 2 of 4



Facts concerning various vessel ownerships, management, operation,
crew employment and manning, accident reporting, documentation,
maintenance and cure payments, expenses paid and expenses incurred,
investigations conducted and findings, company policies and
documentation.

d(Drew Aucoin
Private Investigator
701 Metairie Lawn Drive
Metairie, La. 70001

Facts regarding documents, investigation, M&C issues, payments and
invoices, statements of plaintiff, medical care, intercommunication
with Richard, maintenance and cure payments, expenses paid and
expenses incurred, investigations conducted, and findings, company
policies and documentation.


e)Capt. Sam McCain
     3122 Jennie Drive
     Morgan City, La. 70380

Facts, vessel operation and procedure, equipment and vessel
condition(s), accident reporting, communications and observations
of Richard.

f)Mr.Chris Holcombe
     6050 Grelot Rd., Apt 203
     Mobile, AL. 36609

Facts, vessel operation and procedure, equipment location and
operability, accident reporting, communications and observations of
Richard.

g)Mr.David Gilbert
     P.O. Box 1564
     Deridder, La. 70634

Facts, vessel operation and procedure, equipment location and
operability, accident reporting, communications and observations of
Richard.

h)Dr. Lenny Folse
Primary Occupational Health
Golden Meadow, LA

Facts regarding Richard pre-employment physical and associated
documentation and forms on 11/5/2018.
   Case 2:19-cv-11149-LMA-DMD Document 29-2 Filed 10/31/19 Page 3 of 4



j)Representative of Aries Marine Inc., Youngville, La.

Employment records

k)Representative of OPC Marine, Houma, La.

Employment Records

l)Representative of Turner Industries, Baton Rouge, La

Employment Records

m)Representative(s) of Occupational Medical Services
Karlie Rodgers or other repr.
Occupational Medical Services
144 Valhi Lagoon Crossing
Houma, LA 70360

Pre-employment Medical Reviews/Exams/Treatments extending from mid
2007-October 18, 2018, and subsequent medical records thereafter.


                              Documents:

a)Incident Report and attachments relating to 6 th November 2018
reported incident on M/V Dustin Danos.

b)Personnel and health files Richard at Aries Marine, Youngsville,
La.

c)Medical records on Richard from mid-2007 thru present day
Pre-employments records of Richard at Turner Marine, Baton Rouge,
La

d)Pre-employments records of Richard at OPC Marine, Houma, La

e)Richard Answers to Interrogatories/Requests from current and
prior cases consistent with FRCP and FRE.

f)Tax Returns for Richard 2007-2019.

g)M/V Dustin Danos logs October-November 2018-rough, final, engine
room.

h)REC M&C backers, checks and computer prints of medical paid or
arranged.

i)Previous depositions taken from Richard in prior litigation
consistent with FRCP and FRE.
   Case 2:19-cv-11149-LMA-DMD Document 29-2 Filed 10/31/19 Page 4 of 4



j)Employment records, files, personnel and pre-employment records,
health records, work schedules, claims made from DeQ Richard
files/records from prior employers.

k)Social Security Records concerning Richard SS4366544168 obtained
by auth. Request.

l)Medical records, medical opinions, records of treatment, x-rays
and diagnostic files as obtained by subpoena, deposition, from
discovery, or otherwise from any med/heath care providers seen by
Richard since 2007.

m)Any document or exhibit listed, offered, or used by Richard or
any other party.

                                 Respectfully Submitted,

                                 //Fred E. Salley

                                 BY:________________________________
                                 FRED E. SALLEY, T.A. (11665)
                                 SALLEY & ASSOCIATES
                                 P.O. Box 3549
                                 77378 Hwy 1081 Cretien Annex
                                 Covington, Louisiana 70434
                                 Telephone: (985) 867-8830
                                 Facsimile (985) 867-3368
                                 Counsel for Plaintiff, Counter-
                                 Defendant, REC Marine         Logistics,
                                 LLC, et.al



                   CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing has
been served on all counsel of record by facsimile, receipt
requested, or by depositing same in the United States Postal
Service, properly addressed and postage prepaid this 10 th Day of
September 2019.

                                 s/ Fred E. Salley
                                 _____________________________
                                 FRED E. SALLEY, T.A. (11665)
